                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA                                      CRIMINAL NO. 19-0176 (01)

VERSUS                                                        JUDGE DONALD E. WALTER

CHRISTOPHER JOHN WILLIAMS                       MAGISTRATE JUDGE HORNSBY
______________________________________________________________________________

                                   MEMORANDUM ORDER

       Before the Court is a Motion to Suppress filed by Defendant Christopher John Williams

(“Williams”). See Record Document 19.         The Government opposes the motion. See Record

Document 24. For the reasons assigned herein, the Defendant’s motion is DENIED.

                               BACKGROUND INFORMATION

       On May 22, 2019, Williams was indicted by the grand jury with one count of Possession

of a Firearm by a Convicted Felon in violation 18 U.S.C. § 922(g)(1). See Record Document 1.

The federal gun charge was filed after Williams, who had been arrested and detained on

unrelated state charges, was allegedly heard on the prison’s telephone system directing another

individual to dispose of a firearm. 1 Williams moves to suppress the recorded conversations

underlying his federal charge, arguing that they are fruit of the poisonous tree because the arrest

warrant issued for one of his state charges was invalid, which resulted in a warrantless arrest.

See Record Document 19 at 1. Williams contends that law enforcement would not have been

able to listen to his conversations if he had not been subjected to an unlawful arrest. See id. at 2-

3.



1
  Members of the FBI Northwest Louisiana Violent Crimes Task Force were monitoring
Williams’ jail calls because he was a recent witness in another federal trial involving a violent
street gang.
       The arrest warrant in question was issued by Judge John Mosely, a District Judge in

Caddo Parish, Louisiana, on December 5, 2018. See Record Document 24-2. The arrest warrant

was labeled “State of Louisiana vs. Christopher Williams B/M 9-21-1988, 149 E. College Street,

Shreveport, La 71104.” See Record Document 24-2 at 2. The warrant read in relevant part as

follows:

       To the Sheriff of the Parish of Caddo: -- Greeting –

       Whereas, Detective Angie Willhite, badge number #305, has this day made
       complaint, under oath, before me, Judge of the District Court, Parish of Caddo,
       that on or about the 2nd day of November, 2018, one Christopher Williams
       D.O.B. 9-21-1988, Shreveport, LA at and in said Parish committed the offense of
       Attempted Second Degree Murder, in that he violated Louisiana R.S. 14:27/30.1
       in that he had intent to kill a human being.

       These are therefore to Command You, in the name of the State of Louisiana, to
       forthwith arrest the said B/M DeAndrew Mosley D.O.B. 02/27/99, Shreveport,
       LA, and take him before the District Judge of the Parish of Caddo, to answer unto
       said compliant, and to be further dealt with according to law.

See Record Document 24-2 at 1.      The affidavit submitted to Judge Mosely in support of the

warrant lists the accused as “Christopher Williams B/M 9-21-1988, 149 E. College Street,

Shreveport, La 71104” and contains the relevant facts supporting the issuance of the warrant.

See id. at 3-5.   On the same day, December 5, 2018, the State of Louisiana Board of Pardons

and Parole issued their own warrant for the arrest of “Christopher J. Williams, DOC #540061,

Black/Male, 09/21/1989” for violations of his parole conditions. See Record Document 24-1 at

2.

       On January 31, 2019, an officer with the Shreveport Police Department stopped Williams

for driving a vehicle with extremely dark window tint.    Williams provided the officer with an

identification card.   The officer performed a check of the National Crime Information Center

system and discovered that Williams had two warrants for his arrest.   Williams was then placed




                                                2
in handcuffs and transported to jail where he was later overheard on the jail telephone discussing

a firearm.

       Williams argues that the warrant issued by Judge Mosely is invalid because it contains

another individual’s name (DeAndrew Mosely D.O.B. 02/27/99). See Record Document 19 at 1.

Williams also argues that while his name does appear on the header of the warrant issued by

Judge Mosely, the birthdate is incorrect. See id. In light of these errors, Williams contends that

the warrant was invalid and resulted in a warrantless arrest in violation of the Fourth

Amendment. See id. at 1-2.

                                     LAW AND ANALYSIS

       The Fourth Amendment forbids “unreasonable searches and seizures” such that law

enforcement must have either probable cause or an arrest warrant before securing an individual

in their custody. See Herring v. United States, 555 U.S. 135, 136, 129 S.Ct. 695, 698 (2009).

However, the Fourth Amendment does not contain a “provision expressly precluding the use of

evidence obtained in violation of its commands.” Arizona v. Evans, 514 U.S. 1, 10, 115 S.Ct.

1185 (1995).     The Supreme Court has judicially created “an exclusionary rule that, when

applicable, forbids the use of improperly obtained evidence at trial.” Herring, 555 U.S. at 139

(citations omitted). The purpose of the rule is “to safeguard Fourth Amendment rights generally

through its deterrent effect.” Id. at 140 (citing United States v. Calandra, 414 U.S. 338, 348, 94

S.Ct. 613 (1974)). Application of the exclusionary rule is not a necessary consequence of every

Fourth Amendment violation. See id. at 141. Rather, the benefits in applying the rule to exclude

evidence must outweigh the substantial social costs upon truth-seeking and law enforcement

objectives. See id. (citations omitted).




                                                3
       The exclusionary rule does not apply in cases where police acted in an objectively

reasonable manner or in good faith reliance on a warrant that is subsequently invalidated for a

lack of probable cause. See id. at 142 (citing United States v. Leon, 468 U.S. 897, 922, 104 S.Ct.

3405 (1984)). Additionally, the exclusionary rule has been found not to apply “when a warrant

was invalid because a judge forgot to make ‘clerical corrections’ to it.”          See id. (citing

Massachusetts v. Sheppard, 468 U.S. 981, 104 S.Ct. 3424 (1984)). The exclusionary rule was

designed to deter police misconduct, not that of judicial employees. See id. at 142. The rule

“serves to deter deliberate, reckless, or grossly negligent conduct, or in some circumstances

recurring or systemic negligence.” See id. at 144.

       None of the these concerns are raised by Judge Mosely’s warrant. Although the warrant

contains clerical errors, they do not render the warrant invalid. The date of birth on the warrant

is noted as “9-21-1988” while Williams’ actual date of birth is 9-21-1989.            See Record

Document 24-2, Record Document 3.           The Court views a discrepancy of this type as a

scrivener’s error by the clerk who prepared the warrant. Similarly, the phrase within the warrant

that inadvertently refers to another individual appears to have been oversight because Williams’

name is used several other times in the warrant as well as in the supporting affidavit. While it is

certainly important for language to be precise in a document of this importance, the errors are not

of a magnitude to invoke the exclusionary rule. See Wanger v. Bonner, 621 F.2d 675, 682 (5th

Cir. 1980) (inclusion of the name of the person to be arrested on the warrant is sufficient

description of the accused to satisfy the Fourth Amendment). The Court also notes that Williams

has not argued that the affidavit supporting the warrant lacked probable cause for his arrest. As

such, any issue with law enforcement’s reliance the warrant falls under the “good faith




                                                4
exception” to the exclusionary rule because the warrant could have been easily been amended to

correct the clerical errors. See United States v. Galbert, 248 F.3d 1144 (5th Cir. 2001).

       Alternatively, the Court notes that Williams has not challenged the validity of the warrant

issued for the violation of the terms of his parole. Even if the Court were to find that the warrant

issued by Judge Mosely was invalid in some manner, Williams’ arrest was still proper under the

warrant for his parole violation. When the police officer encountered Williams, both warrants

for his arrest were pending. Thus, his arrest for violating parole also led to his detention in the

facility where he was heard communicating on the jail telephone. Under the circumstances of

this case, exclusion of the evidence is not required.

                                         CONCLUSION

       For the reasons assigned herein, Williams’ Motion to Suppress (Record Document 19) is

DENIED.

       THUS DONE AND SIGNED, this 16th day of September, 2019.



                                                        ____________________________________
                                                              DONALD E. WALTER
                                                        UNITED STATES DISTRICT JUDGE




                                                  5
